Order entered November 13, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00479-CR

                       ELLWOOD CHRISTOPHER WEBB, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. F12-34453-I

                                            ORDER
         The Court GRANTS the State’s motion for extension of time to file the State’s brief.

         We ORDER the Clerk of the Court to file the State’s brief tendered as of the date of this

order.


                                                       /s/   ADA BROWN
                                                             PRESIDING JUSTICE